Title: From Benjamin Franklin to William Hodgson, 18 December 1780
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
Passy, Dec. 18. 1780.
I received your Favour of the 4th. with the Account of the Expenditure of the 100£ in supplying the Wants of the Prisoners, which is very satisfactory. I beg you to accept my thankful Acknowledgements of your kindness to & Care of those unfortunate People, & let my Blessings be mix’d with theirs. By next Post I shall send you 150£ more, requesting you will continue your charitable officers in properly distributing it. I wrote some time since to a Friend that I wish’d the allowance per Week to be doubled. As you inform me that the Donations are like to fail, I pray that during the Months of January, February, & March, the Sum to each Man may be equivalent to 18. pence a Week in money, Provisions or Cloaths, as the Necessities of each may require, and at your Discretion or that of our good Christian Friends who are on the Spot. I regret much the Loss of our Friend Bentley. He was a worthy, useful & amiable Man. Be pleased to present my affectionate Respects to the Rest of that valuable Society. My sole Reason for giving you the Trouble of the Letter under your Cover, was the not knowing the Person’s Address. I beg you will excuse it, & I shall avoid doing it hereafter. Tho’ you may be assured that if I held any improper Correspondence in England, I would not by my Letters, hazard the occasioning any Embarrassment to you, being with the greatest Esteem & regard, Dear Sir,
Mr. Wm. Hodgson Mercht.
